Citation Nr: 1526244	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-31 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits, to include under Chapter 30, Title 38, United States Code [Montgomery GI Bill (MGIB)], Chapter 32, Title 38, United States Code [Post-Vietnam Era Veterans' Educational Assistance Program (VEAP)], Chapter 1606, Title 10, United States Code [MGIB - Selected Reserve], and Chapter 1607, Title 10, United States Code [Reserve Education Assistance Program].


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1994 to March 1995.  The Veteran had subsequent service with the Army National Guard from June 1997 to May 2000, as well as Army and Navy Reserve service.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2012 administrative decision of the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim for educational assistance benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim for educational benefits has essentially been denied by the AOJ on the basis of insufficient active duty service.  The Veteran contends, however, that he had additional active duty service that is not of record in the claims file.  The Board finds that additional development is necessary before this matter can be adjudicated.

Specifically, a review of the record suggests that not all of the Veteran's periods of service have been identified and verified.  Although his DD Form 214 for the period of September 1994 to March 1995 has been associated with the claims folder, the Veteran has reported he had prior service in the Navy that is not documented in the claims file.  See September 2013 VA Form 9.  Additionally, the Veteran reported that he did have 36 months of consecutive active duty service that is not shown by the evidence of record.  Id.  A complete accounting of the Veteran's period(s) of service is critical to determine the basis for his eligibility for educational assistance benefits.  Therefore, on remand, the Veteran's service personnel file should be obtained, and all periods of active and inactive service should be verified.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records for the purpose of obtaining all of his active and inactive service dates.  All efforts to obtain this evidence must be documented in the claims folder.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide him with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


